Citation Nr: 1229274	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a low back disability.  

2.  Entitlement to a separate compensable disability rating for right leg radiculopathy due to the service-connected low back disability.

3.  Entitlement to a separate compensable disability rating for left leg radiculopathy due to the service-connected low back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to the service-connected low back disability with radiculopathy (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from July 1995 to June 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In connection with this appeal the Veteran testified at a hearing before a Decision Review Officer of the RO in January 2008 and at a hearing at the RO before the undersigned Veterans Law Judge in February 2009.  A transcript of each hearing is associated with the claims files. 

This case was most recently before the Board in April 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 




FINDINGS OF FACT

1.  For the period prior to the regulation change effective September 26, 2003, the Veteran's low back disability was manifested by marked limitation of forward bending in a standing position and separately compensable neurological impairment.

2.  For the period beginning September 26, 2003, the Veteran's low back disability has been manifested by forward flexion limited to, at worst, 30 degrees; and separately compensable neurological impairment.

3.  The Veteran has left leg radiculopathy associated with his service-connected low back disability that is moderately severe in severity.  

4.  The Veteran has right leg radiculopathy associated with his service-connected low back disability that is moderate in severity.   

5.  The combined rating for the Veteran's service-connected disabilities is 70 percent.  

6.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  The criteria for a disability rating of 40 percent, but not higher, for left leg radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a disability rating of 20 percent, but not higher, for right leg radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8720 (2011).

4.  The criteria for a TDIU have been met for the entire period on appeal. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Low Back Disability

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a noncompensable evaluation if it is postoperative, cured.  A 10 percent evaluation is warranted if it is mild.  A 20 percent evaluation is warranted if it is moderate with recurring attacks.  A 40 percent evaluation is warranted if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  A 20 percent evaluation is warranted when there is evidence of muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.



Lower Extremity Radiculopathy

Lower extremity radiculopathy is rated under 38 U.S.C.A. § 4.124a, Diagnostic Code 8520, used for evaluating complete and incomplete paralysis of the sciatic nerve.  Under this code, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent disability rating is warranted for moderately-severe incomplete paralysis of the sciatic nerve.  A 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent disability rating is warranted for complete paralysis of the sciatic nerve productive of foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost. 

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.



Evaluation of Low Back Disability and Lower Extremity Radiculopathy

In May 2003, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he continued to experience pain in his lower back.  He reported that he experienced numbness and tingling in both his lower extremities.  He reported that the numbness was aggravated by standing for more than a few minutes.  The Veteran reported that he had not worked since January 2003 because of his low back symptoms and the numbness in his legs.  He denied experiencing any bowel, bladder, or impotence problems.  

Upon physical examination, the Veteran was reported to have normal lordosis and paraspinal muscles with good tone.  There was no spasm noted, but he did experience tenderness on palpation.  He reported lumbosacral spine pain, more on the left, with thoracic rotation and with axial loading of pushing down on his head.  Straight leg raising signs were positive with minimal elevation off the table and Lasegue sign was negative.  Lower extremity examination revealed good musculature in both legs.  There were no fasciculations or clonus.  His lower extremity reflexes were 2+ and equal in both legs.  There was decreased superficial touch and pain on the dorsal surfaces of the feet, both medial and lateral, and some decreased superficial touch and pain on the lateral calves.  Range of motion measurements were as follows: forward flexion to 30 degrees, extension to 10 degrees, and lateral rotation to 25 degrees.  The examiner reviewed a magnetic resonance imaging scan (MRI), which was noted to reveal a herniated disc and some evidence of facet arthropathy.  The examiner diagnosed chronic low back pain secondary to back strain with muscle spasm.  

In May 2012, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced daily back pain for which he received chiropractic treatment.  He also reported taking several medications for treatment of his back pain, to include Hydrocodone, Flexeril, and Ibuprofen.  The Veteran reported that he experienced painful flare-ups during which he was unable to lift anything at all and often had to rest in bed and take pain pills.  

Upon physical examination, thoracolumbar spine range of motion measurements were as follows: forward flexion to 40 degrees, with pain beginning at 30 degrees; extension to 10 degrees, with pain beginning at 5 degrees; right lateral flexion to 10 degrees, with pain beginning at 5 degrees; left lateral flexion to 20 degrees, with pain beginning at 10 degrees; right lateral rotation to 10 degrees, with pain beginning at 5 degrees; and left lateral rotation to 5 degrees.  There was no additional limitation of motion after three repetitions.  The examiner noted that the Veteran's functional loss and/or functional impairment of the thoracolumbar spine consisted of less movement than normal, incoordination which impaired the Veteran's ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, an altered gait consisting of a left-sided limp, and left lateral tilt to approximately 20 degrees.  

There was tenderness to palpation of the thoracolumbar spine in both the right and left lower parathoracic and paralumbar regions.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal and there was no muscle atrophy present.  Deep tendon reflexes were all normal and sensory examination was normal.  The examiner was unable to administer straight leg raising testing as the Veteran reported that pain was too bad.  There was evidence of symptoms of radiculopathy upon examination which included the following: moderate and intermittent pain in both legs, severe parethesias in both legs, moderate numbness in the right leg, and severe numbness in the left leg.  The examiner noted that the radiculopathy was a result of sciatic nerve root involvement in both legs.  There were no other neurological abnormalities or findings related to thoracolumbar spine problems noted.  The Veteran was noted to use a back brace regularly for assistance with locomotion.  

X-rays taken of the Veteran's thoracolumbar spine revealed arthritis of the thoracolumbar spine and facet sclerosis at L5-S1.  The examiner confirmed the diagnoses of degenerative disc disease, facet sclerosis, and denervation of S1 nerve root.  The examiner reported that the Veteran's service-connected back disability impacted his ability to work in that he was limited in his ability to walk, stand, sit, bend, lift, and stoop.     

A review of the record shows that the Veteran has received periodic treatment for his low back disability at the VA Medical Center.  A review of the treatment notes of record shows that in February 2002, the Veteran was afforded an MRI of his lumbar spine.  The MRI report shows that at that time, the Veteran was found to have central L4-5 disc herniation and scattered degenerative changes, particularly facet neuropathy.  In June 2003, the Veteran was seen at the emergency department for low back pain with spasms.  At that time, there was tenderness to palpation of the spine, left greater than the right.  There are no range of motion measurements of record for this visit.  The Veteran was prescribed Percocet for pain and discharged.  In July 2003, the Veteran called the VA Medical Center and reported that his pain was not relieved or controlled by Hydrocodone and that he wished to be prescribed Percocet as it had worked better to alleviate his pain when he received it in the emergency department.  

The Veteran also receives treatment for his low back pain and associated neurological symptoms from private treatment providers.  A review of those records shows that the Veteran has received treatment for his back from various chiropractors throughout the years.  

In November 2007, the Veteran underwent another MRI of his lumbar spine by a private provider.  A review of the MRI report shows that the MRI revealed mild degenerative changes throughout the spine; intervertebral disc bulge at L1-2, L2-3, and L5-S1; and an intervertebral disc bulge with annular tear at L4-5.

In a January 2008 letter, one of the Veteran's several treating chiropractors reported that he had been treating the Veteran for several months for symptoms resulting from injuries of his back and neck.  During the course of treatment, the Veteran had reported experiencing severe pain in his back which radiated into his legs.  The Veteran rated the pain as an 8 out of 10 in intensity.  The examiner reported that the Veteran had objective findings of tenderness over the sacroiliac (SI) joints and L3-5.  Paraspinal muscle spasms were noted in the lumbar region.  Compression and distraction testing elicited pain in the lumbosacral junction and nerve stretch tests were positive for eliciting pain in the lumbar spine and into the legs.

In January 2008, the Veteran was also referred to a neurologist.  Neurological examination revealed weakness in the left soleus and peroneal muscles and weakness in the right knee.  Strength was 4/5 in those regions.  Sensation to pinprick was decreased bilaterally in the L5-S1 distribution, worse on the left.  Deep tendon reflexes were graded 1/4, except for an absent ankle jerk response.  Thoracolumbar spine range of motion measurements were as follows: forward flexion to 45 degrees, extension to 15 degrees, right lateral bending to 15 degrees, left lateral bending to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 10 degrees.  Straight leg raising was positive on the left and there was decreased range of motion with reproduction of pain in the right knee.  The neurologist sent the Veteran for an electromyogram (EMG) of his lower extremities, which revealed denervation in the muscle supplied by the S1 nerve root on the left.  The examiner diagnosed lumbar radiculopathy which was originally emanating from the Veteran's service-connected low back disability, but was exacerbated by a September 2007 motor vehicle accident (MVA).  

In another January 2008 letter, another of the Veteran's private chiropractors reported that he treated the Veteran from March to April 2005.  He reported that the Veteran was treated for vertebral subluxation and attendant soft tissue sprain/strain syndrome and that while the Veteran improved a bit while under his care, he never reached 100 percent.  In fact, the Veteran's chiropractor reported that the Veteran was unemployable during his tenure at the clinic and in his opinion, remained unemployable to the present time.   

In an April 2009 letter from Dr. D.W., another of the Veteran's treating chiropractors, Dr. D.W. reported that the Veteran continued to receive treatment at his facility and that it was likely that the Veteran would continue to have back pain and related disc decay in the lower lumbar spine without the proper chiropractic care going forward.  He reported that with proper care, the Veteran would likely achieve symptomatic relief.  

Also of record is a January 2010 letter from the Veteran's most recent treating chiropractor, Dr. T.B.  In his letter, Dr. T.B. reported that the Veteran had persistent low back pain and neurological symptoms that were caused by his service-connected low back disability.  He reported that the Veteran experienced incapacitating episodes of severe back spasms lasting two to three weeks at a time.  Dr. T.B. reported that the Veteran had multiple episodes per year and that he required medically prescribed bed rest during the episodes.  Dr. T.B. reported that the Veteran had been unable to obtain substantial gainful employment directly due to his service-connected low back disability since 1996.  Finally, Dr. T.B. reported that the Veteran's medical condition was not curable, but with ongoing palliative and supportive care, it was manageable.  

In a December 2005 Social Security Administration (SSA) decision, the Veteran was found to be unable to work for the period beginning February 1, 2003, in part because of a mild to moderate back disability.  The Veteran was also noted to have a gunshot wound, an anxiety disorder, and a history of polysubstance abuse that contributed to his inability to obtain and maintain gainful employment.

Of record is a January 2008 statement from Ms. B.K., a friend of the Veteran.  In her statement, she reported that the Veteran suffered from chronic back pain and that the Veteran told her his various medications were not helping control the pain.  She reported that the Veteran was unable to keep a job because of his back pain as he has generally worked construction and manual labor jobs.

Also of record is a February 2008 statement from Ms. J.B., the Veteran's girlfriend.  In her letter, she reported that she had been dating the Veteran for over a year and that he experienced chronic back pain that affected him on a regular basis.  She reported that the Veteran was unable to work because of his back pain and that at times, he would be stuck in bed for over 24 hours as a result of back pain.  She reported that sometimes the Veteran would require medical attention and pain management when his back went out.  

The Board will first consider whether the Veteran is entitled to a disability rating in excess of 40 percent for the period prior to the regulation change which was effective September 26, 2003.

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his low back disability for the period prior to the September 26, 2003, regulation change.  In this regard, the Board notes that prior to the regulation change, the Veteran's low back disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, used for rating lumbosacral strain.  That code does not authorize a rating in excess of 40 percent.  In addition, the highest rating authorized for limitation of motion under Diagnostic Code 5292 is 40 percent.  Although a higher rating is possible for ankylosis of the entire lumbar spine, none of the evidence shows ankylosis of the lumbar spine.  Therefore, for his orthopedic symptoms, a disability rating in excess of 40 percent is simply not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295.  

The Board finds that the Veteran is entitled to a 40 percent disability rating for left leg radiculopathy for the entire period on appeal.  In this regard, the Board notes that the Veteran has consistently claimed that he experienced pain and numbness into his legs since his claim for an increased disability rating in February 2003.  However, at his May 2003 VA examination, the examiner did not provide a detailed discussion of the severity of symptoms associated with the Veteran's left leg radiculopathy.  It was noted that straight leg raising was positive and that there was superficial touch and pain on the dorsal surface of the left foot, both medial and lateral, and on the left lateral calf.  However, there is no indication as to whether this is representative of mild, moderate, moderately-severe, or severe symptoms.  Therefore, the Board must conclude that the symptoms described in the most recent examination are indicative of the severity of the symptoms for the entire period on appeal.  As noted, at his May 2012 VA examination, it was reported that the Veteran had intermittent pain in his left leg that was moderate in nature, and left leg parethesias and numbness that were severe in nature.  The Board finds that this is indicative of moderately-severe incomplete paralysis of the sciatic nerve, thus warranting a 40 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Consideration has been given to assigning a higher disability rating for left leg radiculopathy for this period.  However, there is no indication from the record that the Veteran has symptoms of left leg radiculopathy that are severe in nature and are accompanied by atrophy of the left leg muscles.  In fact, the VA examiner clearly noted on the May 2012 VA examination report that there was no atrophy present.  Therefore, a disability rating in excess of 40 percent for left leg radiculopathy is not in order for any portion of the period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board also finds that the Veteran is entitled to a 20 percent disability rating for right leg radiculopathy for the entire period on appeal.  In this regard, as noted above, the Veteran has consistently claimed that he experienced pain and numbness into his legs since his claim for an increased disability rating in February 2003.  However, at his May 2003 VA examination, the examiner did not provide a detailed discussion of the severity of symptoms associated with the Veteran's right leg radiculopathy.  It was noted that straight leg raising was positive and that there was superficial touch and pain on the dorsal surface of the right foot, both medial and lateral, and on the right lateral calf.  However, there is no indication as to whether this is representative of mild, moderate, moderately-severe, or severe symptoms.  Therefore, the Board must conclude that the symptoms described in the most recent examination are indicative of the severity of the symptoms for the entire period on appeal.  As noted, at his May 2012 VA examination, it was reported that the Veteran experienced intermittent pain in his right leg that was moderate in nature, moderate right leg numbness, and severe right leg parethesias.  Additionally, the Veteran has consistently reported that his right leg symptoms are not as severe as the symptoms in his left leg.  In a January 2008 letter, one of the Veteran's private chiropractors clearly reported that decreased pinprick sensation was worse on the left than on the right.  Therefore, Board finds that the right leg radiculopathy symptoms are indicative of moderate incomplete paralysis of the right sciatic nerve, thus warranting a 20 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Consideration has been given to assigning a higher disability rating for right leg radiculopathy.  However, the Board notes that the Veteran has consistently reported that the symptoms in his left leg are worse than those in the right leg and there is absolutely no evidence of right leg muscle atrophy.  Further, as noted, the Veteran was noted to have moderate intermittent pain and numbness in his right leg.  While he did report severe right leg parethesias, the Board finds that when considered as a whole, the disability picture presented in his right leg more nearly approximates that of moderate than moderately-severe.  Therefore, a disability rating in excess of 20 percent for right leg radiculopathy is not in order for any portion of the period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board will now address whether the Veteran is entitled to a disability rating in excess of 40 percent under the new rating criteria, effective September 26, 2003.     

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent under the disability rating criteria in effect beginning September 26, 2003.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  In fact, the Veteran's forward flexion is limited to, at worst, 30 degrees.  Therefore, a disability rating in excess of 40 percent for a low back disability is not in order.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  

The Board notes that the additional limitation the Veteran experiences due to pain, incoordination, disturbance in locomotion, and altered gait was accounted for by the VA examiners when determining the Veteran's range of motion.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for the functional impairment of the Veteran's low back.

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for DDD based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that while the Veteran has been diagnosed with lumbar disc syndrome and his chiropractor has reported that the Veteran experiences incapacitating episodes requiring physician prescribed bed rest several times a year, the Board has found that it would be a better benefit to the Veteran to give him separate disability ratings for his orthopedic symptoms and his neurological symptoms.  At most, the Veteran would be entitled to a 60 percent disability rating for incapacitating episodes; however, if his orthopedic and neurological symptoms are rated separately, he is entitled to a 40 percent disability rating for his low back, a 40 percent disability rating for left leg radiculopathy, and a 20 percent disability rating for right leg radiculopathy.  These disability ratings combine for a total disability rating of 70 percent, including the bilateral factor.  38 C.F.R. §§ 4.25, 4.26.  Additionally, as the Veteran's disability ratings for limitation of motion and his radiculopathy contemplate the functional limitations due to pain, giving the Veteran a separate compensable disability rating for his incapacitating episodes alone, which also would account for pain, would be in violation of 38 C.F.R. § 4.14.  Therefore, the Board finds that the Veteran is properly in receipt of separate disability ratings for his orthopedic symptoms and his neurological symptoms as it provides for the better benefit than a single disability rating encompassing all the symptoms causing incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Board notes that the Veteran has reported that he is unable to obtain and maintain gainful employment as a result of his back disability and associated complications.  However, the issue of entitlement to a TDIU is being separately adjudicated.  In sum, there is no indication that the average impairment from the disability would be in excess of that contemplated by the increased disability ratings granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

TDIU

Service connection is in effect for the following disabilities: a low back disability, rated as 40 percent disabling; left leg radiculopathy, rated as 40 percent disabling; right leg radiculopathy, rated as 20 percent disabling; and fractured nose, rated as noncompensable.  The Veteran's combined rating, to include bilateral factor, is 70 percent.  Therefore, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16 (a).

In a February 2009 application for TDIU, the Veteran reported that he was a high school graduate and that he had completed two years of college courses.  He reported that since his separation from active service he had worked in a motel office, worked as a driver, and worked as a corrections officer.  He reported that he had become too disabled to work in 1996, but that he had last worked full-time in 1998 (corrections officer).  He reported that he had quit working as a result of his low back DDD.  Other evidence of record indicates that the Veteran has also worked sporadically in the construction industry as a laborer.  

As noted above, in a December 2005 SSA decision, the Veteran was found to be unable to work for the period beginning February 1, 2003, in part because of a mild to moderate back disability.  The Veteran was also noted to have a gunshot wound, an anxiety disorder, and a history of polysubstance abuse that contributed to his inability to obtain and maintain gainful employment.

In January 2008 letter, one of the Veteran's private chiropractors reported that he had treated the Veteran from March to April 2005.  He reported that the Veteran had been unemployable during his tenure at the clinic and in the chiropractor's opinion, remained unemployable to the present time.

Also of record is a January 2010 letter from the Veteran's most recent treating chiropractor, Dr. T.B.  In his letter, Dr. T.B. reported that the Veteran had been unable to obtain substantial gainful employment directly due to his service-connected low back disability since 1996.    

The May 2012 VA examiner reported that the Veteran's service-connected back disability impacted his ability to work in that he was limited in his ability to walk, stand, sit, bend, lift, and stoop.

Also of record are lay statements from Ms. B.K. and Ms. J.B.  Both women corroborate the Veteran's accounts of having difficulty obtaining and maintaining gainful employment as a result of his service-connected low back disability.  

In light of the Veteran's education level, his occupational background, the functional limitations reported by his various private treatment providers and the May 2012 VA examiner, the fact that SSA has determined that the Veteran is disabled partly as a result of his low back disability, and the various lay statements of record indicating that the Veteran is unable to work as a result of his low back disability; the Board finds that the Veteran's service-connected low back disability and neurological complications are sufficient by themselves to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  Thus, entitlement to a TDIU is warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 40 percent for a low back disability is denied.  

The Board having determined that the Veteran's left leg radiculopathy warrants a separate 40 percent disability rating, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.
 
The Board having determined that the Veteran's right leg radiculopathy warrants a separate 20 percent disability rating, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


